DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claims 1 – 11 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini et al (U.S. 9506773 B1) in view of Ramie et al (U.S. 2020/0089487 A1).
♦As per claims 1, 6, 7,
Cherubini discloses an event reminding method, device (Fig. 1), the method comprising:
“providing, by a server, a user with information about a preset event, wherein the information is responsive to a search request from the user, to the server regarding the preset event, the information about the preset event comprising a time of occurrence for the preset event” See Fig. 1 – 2, col. 4 lines 23 – 40, col. 5 lines 9 - 50 of Cherubini wherein even information is provided to the user based on user activities (create calendar event, or user preference has been selected or designated by the user).
“receiving, by the server, a reminder request for the preset event from the user, the reminder request comprising a reminder triggering condition that at least comprises geographic location, and time; and setting, by the server, a reminder for the preset event” See Fig. 2, col. 5 lines 9 – 50, col. 7 line 1 – 3, 22 - 25 of Cherubini wherein the “smart reminder” is generated based on user selected [“Rather, this term is used herein to collectively describe numerous types of notifications, alerts, messages, etc., that may be automatically generated (e.g., provided that a corresponding feature or setting is enabled by the user, or a user preference has been selected or designated by the user) for an event associated with the user for which a location has been specified, and provided to the user at a time determined to be convenient and useful to the user. It should also be understood that, in accordance with one or more embodiments described herein, a calendar event associated with the user may be any time-based event associated with the user, and is not limited to an event scheduled only in a user's calendar application”, “ For example, a user may initially activate and configure the reminder control associated with a calendar event so that a notification (e.g., reminder notification 176) will be provided to the user in a first format”].
“detecting, by the server, whether the reminder triggering condition is met, at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within an area with a geographic location of the preset event as a center and a threshold distance as a radius, and a reminding time that is set according to a distance from the current geographic location of the user to the geographic location of the preset event and a life pattern of the user, and is before the time of occurrence for the preset event” See Fig. 2, abstract, col. 6 lines 22 – 40 of Cherubini wherein “the notification 176 may be provided to the user device 105 in response to a determination that the user device 105 is within a certain geographical distance (e.g., within one-half of a mile, within one-hundred yards, etc.) of the location specified for the event. In another example, the notification 176 may be provided to the user device 105 in response to a determination that a scheduled start time for the event is within a threshold period of time (e.g., within five minutes of the current time). In yet another example, the notification 176 may be provided to the user device 105 in response to a determination that the user device 105 is within a predetermined geographical distance of the location for the event and also that a scheduled start time for the event is within a threshold period of time. The geographical distance, the threshold period of time, or both, may be predetermined or preset in accordance with, for example, one or more indicated preferences of the user or default settings associated with the calendar application 130”].
“sending the reminder for the preset event to the user through a pre-entered reminding manner when the reminder triggering condition is met” See Fig. 2, step 218, col. 9 lines 28 - 44 of Cherubini wherein the notification is sent to the user.
“wherein the method further comprises: after the user sending the reminder request, receiving a request for deleting the reminder from the user, 176 being provided to the user (e.g., prior to the conditions being met to trigger the sending/presenting of the notification 176 to the user), a reminder control associated with the corresponding calendar event may be disabled or deactivated such that the notification 176 is not provided to the user. In accordance with at least one embodiment, the reminder control associated with the corresponding calendar event may be modified (instead of being disabled or deactivated) such that the notification 176 is provided to the user in a different manner than originally or previously specified”].
Cherubini does not clearly disclose “sending a prompt to the user to ask the user for confirmation of deletion of the reminder”. However, this is well-known in the art. Ramie patent is an example.
Ramie, in the same field of endeavor, discloses a method, system for providing update package to computing devices including the teaching of:
Receiving update request through a web application: See Fig. 3, paragraph 0020, 0100 of Ramie (corresponds to reminder request through web search).
 sending a prompt to the user to ask the user for confirmation of deletion of the reminder: See paragraph 0039, 0051 of Ramie wherein “When the validation engine 116 determines that the function should not be fulfilled, the validation engine 116 can generate a request for confirmation that is presented to the user via the interface 104 of the client device 128 or vehicle 140. The request for confirmation can ask the user if the user would like to override the validation engine's decision not to fulfill the request … the validation engine 116 can generate an audio-based prompt asking if the user would like to…”.
It would have been obvious to one with ordinary skill in the art before the effective time of the claim invention to apply the teaching of Ramie into the invention of Cherubini, since both inventions were available, and the combination would provide the user more desirable results and reduce the time searching formation.
♦As per claims 2, 8,
“wherein before providing the user with information about the preset event for which the user requests the search, the method further comprises: receiving a search request for the preset event from the user, the search request including a search keyword of the preset event; and searching for webpage information containing the search keyword according to the search request, to obtain information about the preset event” See Fig. 1 – 2, col. 4 lines 23 – 40, col. 5 lines 9 - 50 of Cherubini wherein even information is provided to the user based on user activities (create calendar event, or user preference has been selected or designated by the user); Also see Paragraph 0025, 0031 of Ramie.
♦As per claims 3, 9,
“after the user sending the reminder request, receiving a request for adding and/or modifying the reminder from the user” See col. 7 lines 12 – 17 of Cherubini wherein the user can modify the setting by disabling (delete/stop) or modifying it [“ Prior to the notification 176 being provided to the user (e.g., prior to the conditions being met to trigger the sending/presenting of the notification 176 to the user), a reminder control associated with the corresponding calendar event may be disabled or deactivated such that the notification 176 is not provided to the user. In accordance with at least one embodiment, the reminder control associated with the corresponding calendar event may be modified (instead of being disabled or deactivated) such that the notification 176 is provided to the user in a different manner than originally or previously specified”].
♦As per claims 4 - 5,
“wherein the reminder comprises reminding content, reminding time and reminding manner”; “wherein the reminding manner comprises at least one of: short message, email, and phone call” See Fig. 2, step 218, col. 7 lines 49 – 63, col. 9 lines 28 - 44 of Cherubini wherein the notification is sent to the user using user’s preferences.
♦As per claims 10 - 11,
Cherubini and Ramie discloses a server, the server comprising:
“one or more processor” Fig. 7 of Cherubini.
“a storage device configured for storing one or more programs” See Fig. 7 of Cherubini.
“a communication interface configured for enabling the processor and the storage device to communicate with an external device” See Fig. 1 of Cherubini (communication network 125).
“wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to implement the method of claim 1” See rejection of claim 1.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 – 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cherubini and Ramie.

The Following art is another closest art:
Maitre et al (U.S. 2015/0099481 A1) discloses a method for providing alert notification including the teaching of “a determination may be made that User 1 110 is in or near the area (e.g., within a threshold distance of the area) associated with the alert notification” (See paragraph 0047, 0064, 0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161